Exhibit 10.1

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (“Agreement”) is entered into as of this 28th day of
January, 2016, and effective as the Effective Date, as defined in Paragraph 1.9
below, by and among PINNACLE BANK (the “Bank”), a Tennessee state bank; PINNACLE
FINANCIAL PARTNERS, INC., a bank holding company incorporated under the laws of
the State of Tennessee (the “Company”) (collectively, the Bank and the Company
are referred to hereinafter as the “Employer”), and Ronald L. Samuels, a
resident of the State of Tennessee (the “Executive”).

RECITALS:

The Bank desires to employ the Executive as its Vice Chairman and the Executive
desires to accept such employment.

In consideration of the above premises and the mutual agreements hereinafter set
forth, the parties hereby agree as follows:

1. DEFINITIONS. Whenever used in this Agreement, the following terms and their
variant forms shall have the meaning set forth below:

1.1 “AGREEMENT” shall mean this Agreement and any exhibits incorporated herein
together with any amendments hereto made in the manner described in this
Agreement.

1.2 “AFFILIATE” shall mean any business entity which controls the Company, is
controlled by the Company, or is under common control with the Company.

1.3 “BUSINESS OF THE EMPLOYER” shall mean the business conducted by the
Employer, which is the business of commercial banking.

1.4 “CAUSE” shall mean:

1.4.1 With respect to termination by the Employer:

(a) a material breach of the terms of this Agreement by the Executive,
including, without limitation, failure by the Executive to perform his duties
and responsibilities in the manner and to the extent required under this
Agreement, and that remains uncured after the expiration of thirty (30) days
following the delivery of written notice of such breach to the Executive by
Employer. Such notice shall (i) specifically identify the duties that the board
of directors of either the Company or the Bank believes that the Executive has
failed to perform, (ii) state the facts upon which such board of directors made
such determination, and (iii) be approved by a resolution passed by two-thirds
(2/3) of the directors of such board then in office;

(b) conduct by the Executive that amounts to fraud, dishonesty or willful
misconduct in the performance of his duties and responsibilities hereunder;

(c) arrest for, charge in relation to (by criminal information, indictment or
otherwise), or conviction of the Executive during the Term of this Agreement of
a crime involving breach of trust or moral turpitude;

 

1



--------------------------------------------------------------------------------

(d) conduct by the Executive that amounts to gross and willful insubordination
or inattention to his duties and responsibilities hereunder; or

(e) conduct by the Executive that results in removal from his position as an
officer or executive of Employer pursuant to a written order by any regulatory
agency with authority or jurisdiction over Employer.

1.4.2 With respect to termination by the Executive:

(a) a material modification to the Executive’s job title(s) or position(s) of
responsibility or the scope of his authority or responsibilities under this
Agreement without the Executive’s written consent;

(b) an adverse change in supervision so that the Executive no longer reports to
the person(s) or entity to whom he reported immediately after the Effective
Date, which change in supervision is effected without the Executive’s written
consent;

(c) an adverse change in supervisory authority which change in supervisory
authority is effected without the Executive’s written consent;

(d) any change in the Executive’s office location such that the Executive is
required to report regularly to a location that is beyond a 25-mile radius from
the Executive’s office location determined immediately after the Effective Date,
which change in office location is effected without the Executive’s written
consent; and

(e) any material reduction in salary, bonus opportunity or other benefits
provided for in Section 4 below from the level in effect immediately prior to
such reduction;

provided, that within 30 days following the initial occurrence of any of the
conditions listed in 1.4.2(a) to (e) above, the Executive shall have provided
notice to the Employer of the existence of such condition, and the Employer
shall not have remedied the condition to the reasonable satisfaction of
Executive within 30 days of receiving such notice.

1.5 “CHANGE OF CONTROL” means any one of the following events:

(a) the acquisition by any person or persons acting in concert of the then
outstanding voting securities of either the Bank or the Company, if, after the
transaction, the acquiring person (or persons) owns, controls or holds with
power to vote forty percent (40%) or more of any class of voting securities of
either the Company or the Bank, as the case may be;

(b) within any twelve-month period (beginning on or after the Effective Date)
the persons who were directors of either the Bank or the Company immediately
before the beginning of such twelve-month period (the “Incumbent Directors”)
shall cease to constitute at least a majority of such board of directors;
provided that any director who was not a director as of the Effective Date shall
be deemed to be an Incumbent Director if that director were elected to such
board of directors by, or on the recommendation of or with the approval of, at
least two-thirds of the directors who then qualified as Incumbent Directors; and
provided further that no director whose initial assumption of office is in
connection with an actual or threatened election contest (as such terms are used
in Rule 14a-11 of Regulation 14A promulgated under the Securities Exchange Act
of 1934) relating to the election of directors shall be deemed to be an
Incumbent Director;

 

2



--------------------------------------------------------------------------------

(c) a reorganization, merger or consolidation, with respect to which persons who
were the stockholders of the Bank or the Company, as the case may be,
immediately prior to such reorganization, merger or consolidation do not,
immediately thereafter, own more than fifty percent (50%) of the combined voting
power entitled to vote in the election of directors of the reorganized, merged
or consolidated Company’s then outstanding voting securities; or

(d) the sale, transfer or assignment of all or substantially all of the assets
of the Company and its subsidiaries to any third party.

1.6 “COMPANY INFORMATION” means Confidential Information and Trade Secrets.

1.7 “CONFIDENTIAL INFORMATION” means data and information relating to the
business of the Bank or the Company (which does not rise to the status of a
Trade Secret) which is or has been disclosed to the Executive or of which the
Executive became aware as a consequence of or through the Executive’s
relationship to the Employer and which has value to the Employer and is not
generally known to its competitors. Confidential Information shall not include
any data or information that has been voluntarily disclosed to the public by the
Employer (except where such public disclosure has been made by the Executive
without authorization) or that has been independently developed and disclosed by
others, or that otherwise enters the public domain through lawful means.

1.8 “DISABILITY” shall mean the definition of Disability required by
Section 409A of the Code.

1.9 “EFFECTIVE DATE” shall mean the date the merger between the Company and
Avenue Financial Holdings, Inc. is consummated.

1.10 “TERM” shall mean that period of time commencing on the Effective Date and
running until the third (3rd) anniversary of the Effective Date.

1.11 “TRADE SECRETS” means information of the Bank or the Company including, but
not limited to, technical or nontechnical data, formulas, patterns,
compilations, programs, devices, methods, techniques, drawings, processes,
financial data, financial plans, product plans or lists of actual or potential
customers or suppliers which:

(a) derives economic value, actual or potential, from not being generally known
to, and not being readily ascertainable by proper means by, other persons who
can obtain economic value from its disclosure or use; and

(b) is the subject of efforts that are reasonable under the circumstances to
maintain its secrecy.

2. DUTIES.

2.1 POSITION. The Executive is employed initially as the Vice Chairman of the
Bank and, subject to the direction of the Board of Directors of the Bank or its
designees, shall perform and discharge well and faithfully the duties which may
be assigned to him from time to time by the Bank in connection with the conduct
of its business.

 

3



--------------------------------------------------------------------------------

2.2 FULL-TIME STATUS. In addition to the duties and responsibilities
specifically assigned to the Executive pursuant to Section 2.1 hereof, the
Executive shall:

(a) devote substantially all of his time, energy and skill during regular
business hours to the performance of the duties of his employment (reasonable
vacations and reasonable absences due to illness excepted) and faithfully and
industriously perform such duties;

(b) diligently follow and implement all reasonable and lawful management
policies and decisions communicated to him by the board of directors of either
the Bank or the Company; and

(c) timely prepare and forward to the board of directors of either the Bank or
the Company all reports and accountings as may be requested of the Executive.

2.3 PERMITTED ACTIVITIES. The Executive shall devote his entire business time,
attention and energies to the Business of the Employer and shall not during the
Term be engaged (whether or not during normal business hours) in any other
business or professional activity, whether or not such activity is pursued for
gain, profit or other pecuniary advantage; but this shall not be construed as
preventing the Executive from:

(a) investing his personal assets in businesses which (subject to clause
(b) below) are not in competition with the Business of the Employer and which
will not require any services on the part of the Executive in their operation or
affairs and in which his participation is solely that of an investor;

(b) purchasing or otherwise acquiring an ownership interest in any entity
provided that such interest shall not result in him collectively owning
beneficially at any time five percent (5%) or more of any entity or, to the
extent applicable, five percent (5%) or more of the stock, capital or profits of
any entity in competition with the Business of the Employer; and

(c) participating in civic and professional affairs and organizations and
conferences, preparing or publishing papers or books or teaching so long as the
Company’s and the Bank’s Chief Executive Officer approves of such activities
prior to the Executive’s engaging in them.

Notwithstanding the foregoing provisions of this Section 2.3, the Executive may
provide services to any entity and may engage in such additional investment
activities to the extent such services and such additional investment activities
have been expressly approved in writing by the board of directors of either the
Bank or the Company.

3. TERM AND TERMINATION.

3.1 TERM. This Agreement shall remain in effect for the Term.

3.2 TERMINATION. During the Term, the employment of the Executive under this
Agreement may be terminated only as follows:

3.2.1 By the Employer:

 

4



--------------------------------------------------------------------------------

(a) For Cause, upon written notice to the Executive pursuant to Section 1.4.1
hereof, where the notice has been approved by a resolution passed by two-thirds
of the directors of either the Bank or the Company then in office;

(b) Without Cause at any time, provided that the Bank or the Company shall give
the Executive thirty (30) days’ prior written notice of its intent to terminate
Executive’s employment, in which event the Employer shall be required to
continue to pay Executive’s then current base salary for the remainder of the
Term as a severance benefit in accordance with Employer’s normal payroll
practices; or

(c) Upon the Disability of Executive at any time, provided that the Employer
shall give the Executive thirty (30) days’ prior written notice of its intent to
terminate Executive’s Employment, in which event, the Employer shall be required
to continue to pay Executive’s then current base salary for a period of six
(6) months or until the Executive begins receiving payments under the Employer’s
long-term disability policy, whichever occurs first.

3.2.2 By the Executive:

(a) For Cause, in which event the Employer shall be required to continue to pay
Executive’s then current base salary for the remainder of the Term as a
severance benefit in accordance with the Employer’s normal payroll practices; or

(b) Without Cause or upon the Disability of the Executive, provided that the
Executive shall give the Employer sixty (60) days’ prior written notice of his
intent to terminate.

3.2.3 At any time upon mutual, written agreement of the parties.

3.2.4 Notwithstanding anything in this Agreement to the contrary, the Term shall
end automatically upon the Executive’s death.

3.3 CHANGE OF CONTROL. If, within twelve (12) months following a Change of
Control, the Employer terminates the Executive’s employment with the Employer
under this Agreement without Cause or the Executive terminates his employment
with the Employer under this Agreement for Cause, the Executive, or in the event
of his subsequent death, his designated beneficiaries or his estate, as the case
may be, shall receive, as liquidated damages, in lieu of all other claims, a
severance payment equal to two (2) times the Executive’s then current Base
Salary and target bonus amount for the year in which the Executive’s employment
terminates, to be paid in full on the last day of the month following the date
of termination.

If it shall be determined that any payment or benefit (within the meaning of
Code Section 280G(b)(2)) to the Executive or for the Executive’s benefit paid or
payable or distributed or distributable (including, but not limited to, the
acceleration of the time for the vesting or payment of such benefit or payment)
pursuant to the terms of this Agreement or otherwise in connection with, or
arising out of, the Executive’s employment with the Employer or a Change of
Control within the meaning of Code Section 280G (a “Payment” or “Payments”),
would be subject to the excise tax imposed by Code § 4999 (the “Excise Tax”),
(i) then the Payments shall be reduced (but not below zero) to the extent
necessary that no portion thereof shall be subject to the excise tax imposed by
Code § 4999 (the “Section 4999 Limit”), but only if (ii) the net amount of such
Payment, as so reduced, is greater than or equal to the net amount of such
Payment if such reduction were not made and had the Executive paid such Excise
Tax.

 

5



--------------------------------------------------------------------------------

Unless the Executive shall have given prior written notice specifying a
different order to the Bank and the Company to effectuate the limitations
described in the immediately preceding paragraph, the Employer shall reduce or
eliminate the Payments by first reducing or eliminating those Payments or
benefit which are not payable in cash and then by reducing or eliminating cash
Payments, in each case in reverse order beginning with payments or benefits
which are to be paid the farthest in time. Any notice given by the Executive
pursuant to the preceding sentence shall take precedent over the provisions of
any other plan, arrangement or agreement governing the Executive’s rights and
entitlements to any benefits or compensation.

3.4 EFFECT OF TERMINATION. Upon termination of the Executive’s employment
hereunder, the Employer shall have no further obligations to the Executive or
the Executive’s estate with respect to this Agreement, except for the payment of
salary and bonus amounts, if any, accrued pursuant to Sections 4.1 and 4.2
hereof and unpaid as of the effective date of the termination of employment and
payments set forth in Sections 3.2.1(b) or (c); Section 3.2.2(a); and/or
Section 3.3; as applicable. Nothing contained herein shall limit or impinge upon
any other rights or remedies of the Employer or the Executive under any other
agreement or plan to which the Executive is a party or of which the Executive is
a beneficiary.

3.5 SECTION 409A MATTERS. It is intended that (i) each payment or installment of
payments provided under this Agreement is a separate “payment” for purposes of
Code Section 409A and (ii) that the payments satisfy, to the greatest extent
possible, the exemptions from the application of Code Section 409A, including
those provided under Treasury Regulations 1.409A-1(b)(4) (regarding short-term
deferrals), 1.409A-1(b)(9)(iii) (regarding the two-times, two year exception),
and 1.409A-1(b)(9)(v) (regarding reimbursements and other separation pay).
Notwithstanding anything to the contrary in this Agreement, if the Employer
determines (i) that on the date of Executive’s separation from service or at
such other time that the Employer determines to be relevant, the Executive is a
“specified employee” (as such term is defined under Treasury Regulation
1.409A-1(i)(1)) of the Employer and (ii) that any payments to be provided to the
Executive pursuant to this Agreement are or may become subject to the additional
tax under Code Section 409A(a)(1)(B) or any other taxes or penalties imposed
under Code Section 409A (“Section 409A Taxes”) if provided at the time otherwise
required under this Agreement, then such payments shall be delayed until the
date that is six (6) months after the date of the Executive’s separation from
service with the Employer, or such shorter period that, as determined by the
Employer, is sufficient to avoid the imposition of Section 409A Taxes. Any
payments delayed pursuant to this Section 3.5 shall be made in a lump sum on the
first day of the seventh month following the Executive’s separation from
service, or such earlier date that, as determined by the Employer, is sufficient
to avoid the imposition of any Section 409A Taxes

4. COMPENSATION. The Executive shall receive the following salary and benefits
during the Term, except as otherwise provided below:

4.1 BASE SALARY. During the Term, the Executive shall be compensated at a base
rate of $424,300 per year (the “Base Salary”). The obligation for payment of
Base Salary shall be apportioned between the Company and the Bank as they may
agree from time to time in their sole discretion. The Executive’s Base Salary
shall be reviewed by the Human Resources and Compensation Committee of the board
of directors of the Bank and the Company at least annually,

 

6



--------------------------------------------------------------------------------

and the Executive shall be entitled to receive annually an increase in such
amount, if any, as may be determined by the Human Resources and Compensation
Committee of the board of directors of the Bank and the Company based on its
evaluation of Executive’s performance. Base Salary shall be payable in
accordance with the Employer’s normal payroll practices.

4.2 INCENTIVE COMPENSATION. The Executive shall be entitled to annual bonus
compensation, if any, as determined by the Human Resources and Compensation
Committee of the board of directors of the Company or the Bank pursuant to any
incentive compensation program as may be adopted from time to time by the
Company or the Bank.

4.3 BUSINESS EXPENSES; MEMBERSHIPS. The Employer specifically agrees to
reimburse the Executive for:

(a) reasonable and necessary business (including travel) expenses incurred by
him in the performance of his duties hereunder, as approved by the board of
directors of either the Bank or the Company; and

(b) beginning as of the Effective Date, the dues and business related
expenditures, including initiation fees, associated with membership in a single
civic association as selected by the Executive and in professional associations
which are commensurate with his position; provided, however, that the Executive
shall, as a condition of reimbursement, submit verification of the nature and
amount of such expenses in accordance with reimbursement policies from time to
time adopted by the Employer and in sufficient detail to comply with rules and
regulations promulgated by the Internal Revenue Service.

4.4 PERSONAL DAYS. On a non-cumulative basis, the Executive shall be entitled to
thirty (30) personal days in each successive twelve-month period during the
Term, during which his compensation shall be paid in full.

4.5 BENEFITS. In addition to the benefits specifically described in this
Agreement, the Executive shall be entitled to such benefits as may be available
from time to time to executives of the Bank similarly situated to the Executive.
All such benefits shall be awarded and administered in accordance with the
Bank’s standard policies and practices. Such benefits may include, by way of
example only, profit-sharing plans, retirement or investment funds, dental,
health, life and disability insurance benefits and such other benefits as the
Bank deems appropriate.

4.6 WITHHOLDING. The Employer may deduct from each payment of compensation
hereunder all amounts required to be deducted and withheld in accordance with
applicable federal and state income, FICA and other withholding requirements.

5. COMPANY INFORMATION.

5.1 OWNERSHIP OF COMPANY INFORMATION. All Company Information received or
developed by the Executive while employed by the Employer will remain the sole
and exclusive property of the Employer.

5.2 OBLIGATIONS OF THE EXECUTIVE. The Executive agrees:

(a) to hold Company Information in strictest confidence;

 

7



--------------------------------------------------------------------------------

(b) not to use, duplicate, reproduce, distribute, disclose or otherwise
disseminate Company Information or any physical embodiments of Company
Information; and

(c) in any event, not to take any action causing or fail to take any action
necessary in order to prevent any Company Information from losing its character
or ceasing to qualify as Confidential Information or a Trade Secret.

In the event that the Executive is required by law to disclose any Company
Information, the Executive will not make such disclosure unless (and then only
to the extent that) the Executive has been advised by independent legal counsel
that such disclosure is required by law and then only after prior written notice
is given to the Employer when the Executive becomes aware that such disclosure
has been requested and is required by law. This Section 5 shall survive for a
period of twelve (12) months following termination of this Agreement for any
reason with respect to Confidential Information, and shall survive termination
of this Agreement for any reason for so long as is permitted by applicable law,
with respect to Trade Secrets.

5.3 DELIVERY UPON REQUEST OR TERMINATION. Upon request by the Employer, and in
any event upon termination of his employment with the Employer, the Executive
will promptly deliver to the Employer all property belonging to the Employer,
including, without limitation, all Company Information then in his possession or
control. The Executive agrees that the covenants contained in Section 5 of this
Agreement are of the essence of this Agreement; that the covenants are
reasonable and necessary to protect the business, interests and properties of
the Employer.

6. NONCOMPETITION AND NONSOLICITATION. The Executive acknowledges that the
services to be rendered by the Executive to the Employer are of a special and
unique character. The Executive agrees that, in consideration of the benefits
provided for herein and his continued employment, the Executive will not, for
three (3) years following the date of termination of Executive’s employment
whether by Executive or the Employer or at any time during which the Employer is
making payments to Executive under the terms of this Agreement, either on the
Executive’s own account or for any other person or entity, directly or
indirectly, within the Nashville-Davidson-Murfreesboro-Columbia, TN Combined
Statistical Area, (i) engage, whether as principal, agent, investor,
representative, shareholder, officer, employee, consultant or otherwise, with or
without remuneration in any form, in any activity or business venture that is
competitive with the Business of the Employer, (ii) solicit or endeavor to
solicit away from the Employer any person who was, during any portion of the
Executive’s employment with the Employer, a director, officer, employee, agent
or consultant of the Employer, whether or not such person would commit a breach
of such person’s contract of employment by reason of leaving the service of the
Employer, or (iii) service, solicit or endeavor to solicit away any of the
clients or customers of the Employer.

The Employer’s obligation to make payments or provide for any benefits under
this Agreement will cease upon a violation by Executive of the preceding
provisions of this Section 6. The Executive acknowledges that the Employer may
be severely and irreparably damaged in the event the Executive violates the
provisions of this Section 6, and that the extent of the damage may be difficult
or impossible to determine. Therefore, the Executive agrees that, in addition to
the remedies provided above, the Employer will be entitled to equitable relief,
including a preliminary as well as a permanent injunction (without the necessity
of posting a bond). The Executive’s agreement as set forth in this Section 6
will (i) continue throughout the duration of the Executive’s employment with the
Employer; and (ii) survive the termination of this Agreement and/or the
termination of the Executive’s employment with the Employer, whether or not such
termination is voluntary or is the result of termination of the Executive by the
Employer with or without Cause.

 

8



--------------------------------------------------------------------------------

Executive acknowledges that he is also a party to that certain Amended and
Restated Employment Agreement dated as of August 20, 2014 by and between
Executive and Avenue Financial Holdings, Inc. (the “Employment Agreement”)
pursuant to which he has agreed to restrictions on his ability to compete with
Avenue Financial Holdings, Inc. or solicit, among others, Avenue Financial
Holdings, Inc.’s customers and employees. Executive further acknowledges that
the restrictions contained in the Employment Agreement shall survive the
termination of the Employment Agreement, are in addition to those contained
herein, may be more restrictive than those contained herein and that the
Employer, as successor to Avenue Financial Holdings, Inc. shall be entitled to
the protections afforded under both this Agreement and the Employment Agreement.

If any restriction in this Section 6 is adjudicated to exceed the time,
geographic, service or other limitations permitted by applicable law in the
applicable jurisdiction, then the Executive agrees that such may be modified and
narrowed, either by a court or the Employer, to the maximum time, geographic,
service or other limitations permitted by applicable law, so as to preserve and
protect the Employer’s legitimate business interest, without negating or
impairing any other restrictions or undertaking set forth in this Agreement.

7. SEVERABILITY. The parties agree that each of the provisions included in this
Agreement is separate, distinct and severable from the other provisions of this
Agreement and that the invalidity or unenforceability of any Agreement provision
shall not affect the validity or enforceability of any other provision of this
Agreement. Further, if any provision of this Agreement is ruled invalid or
unenforceable by a court of competent jurisdiction because of a conflict between
the provision and any applicable law or public policy, the provision shall be
redrawn to make the provision consistent with and valid and enforceable under
the law or public policy.

8. NO SET-OFF BY THE EXECUTIVE. The existence of any claim, demand, action or
cause of action by the Executive against the Employer, or any Affiliate of the
Employer, whether predicated upon this Agreement or otherwise, shall not
constitute a defense to the enforcement by the Employer of any of its rights
hereunder.

9. SERP ASSUMPTION. Employer acknowledges that Executive is also a party to that
certain Supplemental Executive Retirement Plan Agreement dated as of October 26,
2007 by and between Executive and Avenue Bank, and the Bank hereby agrees, in
connection with the merger between Avenue Bank and the Bank, to assume such
agreement and the benefits and obligations thereunder effective as of the
Effective Date.

10. NOTICE. All notices and other communications required or permitted under
this Agreement shall be in writing and, if mailed by prepaid first-class mail or
certified mail, return receipt requested, shall be deemed to have been received
on the earlier of the date shown on the receipt or three (3) business days after
the postmarked date thereof. In addition, notices hereunder may be delivered by
hand or overnight courier, in which event the notice shall be deemed effective
when delivered. All notices and other communications under this Agreement shall
be given to the parties hereto at the following addresses:

(i) If to the Employer, to it at:

Hugh M. Queener

Chief Administrative Officer

150 Third Avenue South, Suite 900

Nashville, Tennessee 37201

 

9



--------------------------------------------------------------------------------

(ii) If to the Executive, to him at the most recent mailing address of the
Executive that the Employer has on record.

Either party may notify the other in writing in the event of a change in the
address for such notice.

11. ASSIGNMENT. Neither party hereto may assign or delegate this Agreement or
any of its rights and obligations hereunder without the written consent of the
other party to this Agreement.

12. WAIVER. A waiver by one party to this Agreement of any breach of this
Agreement by the other party to this Agreement shall not be effective unless in
writing, and no waiver shall operate or be construed as a waiver of the same or
another breach on a subsequent occasion.

13. ARBITRATION. Any controversy or claim arising out of or relating to this
contract, or the breach thereof, shall be settled by binding arbitration in
accordance with the Commercial Arbitration Rules of the American Arbitration
Association. Judgment upon the award rendered by the arbitrator may be entered
only in a state court of Tennessee or the federal district court for the Middle
District of Tennessee. The Employer and the Executive agree to share equally the
fees and expenses associated with the arbitration proceedings.

14. ATTORNEYS’ FEES. In the event that the parties have complied with this
Agreement with respect to arbitration of disputes and litigation ensues between
the parties concerning the enforcement of an arbitration award, the party
prevailing in such litigation shall be entitled to receive from the other party
all reasonable costs and expenses, including without limitation attorneys’ fees,
incurred by the prevailing party in connection with such litigation, and the
other party shall pay such costs and expenses to the prevailing party promptly
upon demand by the prevailing party.

15. APPLICABLE LAW. This Agreement shall be construed and enforced under and in
accordance with the laws of the State of Tennessee.

16. INTERPRETATION. Words importing any gender include all genders. Words
importing the singular form shall include the plural and vice versa. The terms
“herein”, “hereunder”, “hereby”, “hereto”, “hereof” and any similar terms refer
to this Agreement. Any captions, titles or headings preceding the text of any
article, section or subsection herein are solely for convenience of reference
and shall not constitute part of this Agreement or affect its meaning,
construction or effect.

17. ENTIRE AGREEMENT. This Agreement embodies the entire and final agreement of
the parties on the subject matter stated in this Agreement. No amendment or
modification of this Agreement shall be valid or binding upon the Employer or
the Executive unless made in writing and signed by both parties. Except as set
forth in Section 6 hereof with respect to the survival of the non-competition
and non-solicitation provisions of the Employment Agreement, which shall
continue to be in full force and effect from and after the date hereof, all
prior understandings and agreements relating to the subject matter of this
Agreement, including the Employment Agreement, are hereby expressly terminated
and superseded as of the Effective Date.

 

10



--------------------------------------------------------------------------------

18. RIGHTS OF THIRD PARTIES. Nothing herein expressed is intended to or shall be
construed to confer upon or give to any person, firm or other entity, other than
the parties hereto and their permitted assigns, any rights or remedies under or
by reason of this Agreement.

19. BINDING AGREEMENT. This Agreement shall inure to the benefit of and be
binding upon the Executive, his heirs and personal representatives, and the Bank
and the Company and their respective successors and permitted assigns.

20. SURVIVAL. The obligations of the Executive pursuant to Section 5 and
Section 6 shall survive the termination of the employment of the Executive
hereunder for the period designated under each of those respective sections.

21. JOINT AND SEVERAL. The obligations of the Bank and the Company to the
Executive hereunder shall be joint and several.

[Remainder of Page Intentionally Left Blank]

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Employer and the Executive have executed and delivered
this Agreement as of the date first shown above.

 

THE EMPLOYER: PINNACLE BANK By:   /s/ Hugh Queener

Print Name:   Hugh Queener Title:   PINNACLE FINANCIAL PARTNERS, INC.

By:   /s/ Hugh Queener

Print Name:   Hugh Queener

Title:   Chief Administrative Officer THE EXECUTIVE: /s/ Ronald L. Samuels
Ronald L. Samuels

 

12